

EXHIBIT 10.2


SECOND ADDENDUM TO BRIDGE LOAN AGREEMENT DATED MARCH 31, 2008 BETWEEN SINGLE
TOUCH SYSTEMS INC. (FKA HOSTING SITE NETWORK, INC.) AND SINGLE TOUCH
INTERACTIVE, INC.


This Addendum is made and entered into as of the 27th day of June 2008. Unless
otherwise defined herein, capitalized terms used in this Addendum shall have the
meaning given to them as in the Bridge Loan Agreement.


NOW, THEREFORE, in consideration of the respective covenants contained herein
and intending to be legally bound hereby, the Parties hereto agree as follows:


1. The first WHEREAS clause of the Bridge Loan Agreement is amended to read as
follows:


“WHEREAS, Lender and Borrower have agreed upon certain of the terms and
conditions of a merger (the “Merger”) and related transactions (collectively,
the “Transactions”) which is expected to be completed and closed upon no later
than July 31, 2008 (the “Completion Date”);”


2. All other terms of the Bridge Loan Agreement shall continue with full force
and effect.


3. This Addendum may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.


IN WITNESS WHEREOF, this Addendum has been executed by the Parties as of the
date first above written:


SINGLE TOUCH INTERACTIVE, INC.
 
By:  /s/ Anthony Macaluso   
Name: Anthony Macaluso
Title: Chief Executive Officer
   
SINGLE TOUCH SYSTEMS INC.
(FKA HOSTING SITE NETWORK, INC.).
 
By:  /s/ Scott Vicari    
Name: Scott Vicari
Title: President
 





 
 

--------------------------------------------------------------------------------

 